Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 have been examined in this application.  The communication is the 
           first action on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receive an evaluation target cost logic, refer to a standard cost logic stored in the memory, specify a difference for matching a first record of the evaluation target cost logic with a second record of the standard cost logic, reflect the specified difference to the first record, compare a first calculation expression …and a second calculation expression of the standard cost logic using the second record. 
The limitation of receive an evaluation target cost logic, refer to a standard cost logic stored in the memory, specify a difference for matching a first record of the evaluation target cost logic with a second record of the standard cost logic, reflect the specified difference to the first record, compare a first calculation expression …and a second calculation expression of the standard cost logic using the second record, as drafted, covers a mental process but for the recitation of generic computer components.  That is, other than reciting a memory and a processor, nothing in the claim elements preclude the steps from practically being performed in the mind or pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements of a memory and a processor – using a processor for receiving an evaluation target cost logic and a record, referring to a standard cost logic stored in the memory, specifying a difference, reflecting the specified difference, and comparing a first calculation expression….and a second calculation expression, and using a memory to store a standard cost logic. The processor and memory in these steps is recited at a high-level of generality (i.e. a generic processor and memory performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because.  As discussed above, with 
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the processor is configured to present the first record that does not match the second record to a user, and receive the difference from the user.  
The limitation of present the first record that does not match the second record to a user, and receive the difference from the user, as drafted, covers a mental process but for the recitation of generic computer components.  That is other than reciting a processor, nothing in the claim elements preclude the steps from practically being performed in the mind or pen and paper. For example, but for the “processor” language, presenting and receiving in the context of this claim encompasses elements that can be performed manually, such as presenting the first record to a user and receiving the difference from the user.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind 
 This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements - using a processor to present the first record…to a user, and receive the difference from the user.... The processor in both steps is recited at a high-level of generality (i.e. as a generic processor performing the generic computer functions of present the first record.. to a user, and receive the difference from the user amounts to no more than to apply the exception using a generic computer component. The presenting and receiving steps are recited at a high level of generality (i.e. as a general means of presenting records and receiving the difference step) and amounts to data output and mere data gathering, which is a form of insignificant extra-solution activity.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to present the first record.. to a user, and receive the difference from the user, amounts to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here and does not therefore provide an inventive concept.   For the presenting and receiving steps that were considered extra-solution activity, these has been re-evaluated and determined to be well-understood, routine, conventional activities in the field.  The courts have 
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the difference specified is previously stored in the memory, and wherein, when the first record that does not match the second record is presented to the user, the processor is configured to acquire the difference 24Atty. Dkt. No.: 17-00845related to the first record from the memory, and present the first record in a manner selectable by the user.
The limitation of wherein the difference specified is previously stored in the memory, and wherein, when the first record that does not match the second record is presented to the user, the processor is configured to acquire the difference 24Atty. Dkt. No.: 17-00845 related to the first record from the memory, and present the first record in a manner selectable by the user, as drafted, covers a mental process but for the recitation of generic computer components.  That is other than reciting a processor and a memory, nothing in the claim elements preclude the steps from practically being performed in the mind or on pen and paper. For example, but for the processor and memory language, the steps of storing a difference, presenting a record, acquiring a difference, and presenting a record, in the context of this claim encompasses elements that can be performed manually.  If a claim limitation, under its 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of – using a processor the processor is configured to acquire the difference…24Atty. Dkt. No.: 17-00845, and present the first record in a manner selectable by the user, and a memory wherein the difference specified is previously stored in the memory.  The processor and memory in these steps are recited at a high-level of generality (i.e. as a generic processor and memory performing generic computer functions such as acquiring a difference, presenting a record, and storing a difference) such that it amounts to no more than applying the exceptions using generic computer components.  The acquiring, presenting, and steps are recited at a high level of generality (i.e. as a general means of acquiring a difference, presenting a record, and storing a difference) and amounts to data output and  mere data gathering, which is a form of insignificant extra-solution activity.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to the processor is configured to acquire the difference 24Atty. Dkt. No.: 17-00845related to the first record from the memory, and present the first record in a manner selectable by the user, and a memory to wherein the difference specified is previously stored in the memory, amount to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies here and does not therefore provide an inventive concept.  With respect to the acquiring, presenting, and storing steps that were considered extra-solution activity, these have been re-evaluated and determined to be well-understood, routine, conventional activities in the field.  The courts have recognized that elements that amount to no more than “Receiving or transmitting data over a network”, are computer functions that are well-understood, routine, and conventional, when they are claimed in a merely generic manner.  Simply appending well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not constitute an inventive concept.  The claim is not patent eligible.  
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the processor is further configured to: output, as an evaluation result of the evaluation target cost logic with respect to the standard cost logic, at least one of the specified difference, an average difference in costs of a plurality of patterns calculated by substituting values in random in an item with a variable value in a calculation expression in each of the evaluation target cost logic and the standard cost logic, a value substituted in the variable value in each pattern having a maximum cost and a minimum cost in a case where a difference between the maximum cost and the minimum cost of the plurality of patterns calculated for the evaluation target cost logic is equal to or larger than a predetermined value, and the first calculation expression that does not match the second calculation expression in a case where the specified difference is reflected to the first record.  
The limitation of output, as an evaluation result of the evaluation target cost logic with respect to the standard cost logic, at least one of the specified difference, an average difference in costs of a plurality of patterns calculated by substituting values in random in an item with a variable value in a calculation expression in each of the evaluation target cost logic and the standard cost logic, a value substituted in the variable value in each pattern having a maximum cost and a minimum cost in a case where a difference between the maximum cost and the minimum cost of the plurality of patterns calculated for the evaluation target cost logic is equal to or larger than a predetermined value, and the first calculation expression that does not match the second calculation expression in a case where the specified difference is reflected to the first record, , as drafted, covers a mental process but for the recitation of generic computer components.  That is other than reciting a processor, nothing in the claim elements preclude the steps from practically being performed in the mind or on pen and paper.  For example, but for the “processor”, language, outputting a difference, in the context of the claim encompasses elements that can be performed manually. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular the additional elements – using a processor to output a difference between two 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.   As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform outputting a difference between two equations, first by substituting values at random, and secondly by substituting min and max cost values into the equation, amounts to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here and does not provide an inventive concept.  For the outputting step that was considered extra-solution activity, this has been re-evaluated and determined to be a well-understood, routine, conventional activity in the field.  The courts have recognized that elements that amount to no more than “Receiving or transmitting data over a network”, are computer functions that are well-understood, routine, and conventional, when they are claimed in a merely generic manner.  Simply appending well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not constitute an inventive concept.  The claim is not patent eligible.  
Claims 5, 6, 7, and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 5, 6, 7, and 8 recite all of the same claim elements as Claims 1, 2, 3, and 4. See relevant rejection of Claims 1, 2, 3, and 4.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites A non-transitory computer-readable medium storing executable instructions, which when executed by a computer, cause the computer to perform a process comprising: receiving a target cost logic; comparing the target cost logic with a standard cost logic stored in a memory, the target cost logic including a plurality of first records and the standard cost logic including a plurality of second records; extracting a first record from the target cost logic that is determined inconsistent with a second record of the standard cost logic based on the comparing, the first record and the second record relating to a same service; presenting, via a graphic user interface, an input screen for receiving an input for the first record; modifying the first record according to the input received via the graphical user interface; calculating the cost of the target cost logic based on the modified first record; and outputting an evaluation result based on the calculating. 
The limitation of A non-transitory computer-readable medium storing executable instructions, which when executed by a computer, cause the computer to perform a process comprising: receiving a target cost logic; comparing the target cost logic with a standard cost logic stored in a memory, the target cost logic including a plurality of first records and the standard cost logic including a plurality of second records; extracting a first record from the target cost logic that is determined inconsistent with a second record of the standard cost logic based on the comparing, the first record and the second record relating to a same service; presenting, via a graphic user interface, an input screen for receiving an input for the first record; modifying the first record according to the input received via the graphical user interface; calculating the cost of the target cost logic based on the modified first record; and outputting an evaluation result based on the calculating, as drafted, covers certain methods of organizing human activity, but for the recitation of generic computer components. That is other than reciting a computer-readable medium, a computer, and a graphic user interface, the claim is directed towards certain methods of organizing human activity.  Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a computer-readable medium, a computer, and a graphic user interface to receive, compare, extract, present, modify, calculate, and output.  The computer-readable medium, computer, and graphic user interface are recited at a high level of generality (i.e. as generic computer components performing generic computer functions of receiving, comparing, extracting, presenting, modifying, calculating, and outputting) and amount to no more than to apply the exception using generic computer components.  The steps of receiving, presenting, and outputting, are recited at a high level of generality and amount to data output and  mere data gathering, which is a form of insignificant extra-solution activity.  Accordingly, even in combination, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using a computer-readable medium, a computer, and a graphic user interface, that are involved in receiving, comparing, extracting, presenting, modifying, calculating, and outputting data or information, amount to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies here and does not provide an inventive concept.  For the receiving, presenting, and outputting steps that were considered extra- solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activities in the field.  The courts have recognized that elements that amount to no more than “Receiving or transmitting data over a network”, ”Performing repetitive calculations”, or “Electronic recordkeeping” are computer functions that are well-understood, routine, and conventional, when they are claimed in a merely generic manner.  Simply appending well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not constitute an inventive concept.  The claim is not patent eligible.  

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The non-transitory computer-readable medium according to claim 9, wherein the comparing compares first records of the target cost basis and second records of the standard cost logic on a one by one basis.   
The limitation of a non-transitory computer-readable medium according to claim 9, wherein the comparing compares first records of the target cost basis and second records of the standard cost logic on a one by one basis, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than the reciting a “non-transitory computer-readable medium”, nothing in the claim element precludes the step from practically being performed in the mind or pen and paper.  For example, but for the non-transitory computer-readable medium language, comparing in the context of this claim, can be performed manually. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls with the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional elements of using a “non-transitory computer-readable medium” to compare records.  The non-transitory computer-readable medium is recited at a high-level of generality (i.e. as a generic non-transitory computer-readable medium performing a generic computer function of comparing records) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a non-transitory computer-readable medium to compare records, amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here and does not provide an inventive concept.  The claim is not patent eligible.  
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The non-transitory computer-readable medium according to claim 10, wherein the comparing compares the first records and the second records based on a degree of consistency of character strings. 
The limitation of wherein the comparing compares the first records and the second records based on a degree of consistency of character strings, 
This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of – using a non-transitory computer-readable medium to compare a first and second record based on a degree of consistency of character strings. The non-transitory computer-readable medium is recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.   As discussed above, with respect to the integration of the abstract idea into a practical application, the additional element of using the non-transitory computer-readable medium to compare first and second records amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here and does not provide an inventive concept.  The claim is not patent eligible.  
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the non-transitory computer-readable medium according to claim 9, wherein each of the target cost logic and the standard cost logic include a cost item which is a minimum unit when comparing the target cost logic with the standard cost logic, a unit corresponding to the cost item, and a calculation expression using the cost item and the unit.
The limitation of wherein each of the target cost logic and the standard cost logic include a cost item which is a minimum unit when comparing the target cost logic with the standard cost logic, a unit corresponding to the cost item, and a calculation expression using the cost item and the unit, covers certain mathematical formulas and equations but for the recitation of generic computer components.  That is, other than reciting the non-transitory computer-readable medium, the claim element only references certain mathematical formulas or equations.  If a claim limitation, under it broadest reasonable interpretation, only references certain mathematical formulas or equations, then it falls within Mathematical concepts grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites one additional element – using a non-transitory computer-readable medium.  The non-transitory computer-readable medium is recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of a non-transitory computer-readable medium, amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here and does not provide an inventive concept.  The claim is not patent eligible.  
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the non-transitory computer-readable medium according to claim 12, wherein the presenting presents candidate difference definitions on the graphical user interface that are selectable by the user, the candidate difference definitions are information indicating a difference between the target cost logic and the standard cost logic.
The limitation of  wherein the presenting presents candidate difference definitions on the graphical user interface that are selectable by the user, the candidate difference definitions are information indicating a difference between the target cost logic and the standard cost logic, covers certain methods of organizing human activity, but for the recitation of generic computer components.  That is, other than reciting “the non-transitory computer-readable medium” and the “graphical user interface”, the claim is directed towards certain methods of organizing human activity.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of “the non-transitory computer-readable medium” and a “graphical user interface”.  The “the non-transitory computer-readable medium” and the “graphical user interface”, are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of “the non-transitory computer-readable medium” and the “graphical user interface”, amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here and does not provide an inventive concept.  The claim is not patent eligible.  

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 6, 8, 9, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Auradkar (US 20170004430 A1).
As per claim 1, Auradkar teaches an evaluation device comprising: a memory; and a processor coupled to the memory and the processor configured to:  See Figure 2.  [0056] Accordingly, in at least one of the various embodiments, the benchmarking information may provide real-time and/or near real-time comparison information for evaluating the performance of one or more customer models. [0078] Client computer 200 may include processor 202 in communication with memory 204 via bus 228.  Auradkar teaches receive an evaluation target cost logic for a cost logic defined with a calculation expression that calculates a cost of a service and a record including a combination of an item used in the calculation expression and a unit corresponding to the item; See Figure 5 for record with includes a combination of an item used in a calculation expression and a unit corresponding to the item.  [0123] FIG. 5 shows table 500 that may include information related to datasets that may be used by budget and forecasting platform 107 for generating business systems and data models. [0117] In at least one of the various embodiments, cost modeling application 322 may enable a user to generate budgets, allocation rules, recursive allocation, data model, cost models, total cost values for offerings, reports, or the like. Auradkar teaches refer to a standard cost logic stored in the memory in advance for each type of service; [0044] As used herein, the term “standard model” refers to a model that may be used as a template and/or example to generate customer models (described below). The standard models may include taxonomies that provide a common definition/structure that facilitate generating benchmarking information. 304 may further include one or more data storage 310,.… Data storage 310 may include, for example, model data 312, benchmark data 314, one or more datasets 316, or the like. See Figure 7, [0137] the mapping engine included in the benchmarking application may be arranged to perform the necessary mappings and/or transformations to generate customer models, such as, customer model 714, for raw customer models, such as raw customer model 710, using a standard model, such as standard model 716. Auradkar teaches specify a difference for matching a first record of the evaluation target cost logic with a second record of the standard cost logic, [0161] At block 1010, in at least one of the various embodiments, optionally, one or more benchmark comparison reports may be generated and/or provided to users. In at least one of the various embodiments, benchmark comparison reports may include tables, charts, graphs, or the like, or combination thereof, that describe how one or more customer models compare to one or more benchmark models. Auradkar teaches the first record and the second record being for a same type of service;  [0154] a benchmark comparison table, such as table 900 may be employed to review how closely a customer model may be following a benchmark. For example, in this example, the customer actuals of money going toward Linux is 300% more than the Linux benchmark value. The benchmark comparison information enables a customer to quantitatively ascertain how their own enterprise is performing compared to other enterprises. In this example, the customer may be alerted to the fact that they are spending far more on Linux servers than other customers. Auradkar teaches reflect the specified difference to the first record;  [0161] At block 1010, in at least one of the various embodiments, optionally, one or more benchmark comparison reports may be generated and/or provided to users. In at least one of the various embodiments, benchmark comparison reports may include tables, charts, graphs, or the like, or combination thereof, that describe how one or more customer models compare to one or more benchmark models. See also Fig. 9   Auradkar teaches and compare a first calculation expression of the evaluation target cost logic using the first record and a second calculation expression of the standard cost logic using the second record. [0142] In at least one of the various embodiments, information from a benchmark model, such as, benchmark model 712, may be compared with information included in a customer model.
As per claim 2, Auradkar teaches the evaluation device according to claim 1, wherein the processor is configured to present the first record that does not match the second record to a user, [0078] Client computer 200 may include processor 202 in communication with memory 204 via bus 228. [0142] In at least one of the various embodiments, information from a benchmark model, such as, benchmark model 712, may be compared with information included in a customer model.  [0027] FIG. 23 illustrates a user interface for reviewing mapped models in accordance with at least one of the various embodiments. Auradkar teaches and receive the difference from the user [0248]  Also, in at least one of the various embodiments, customer may customize/configuration the particular model items and/or the unit they would to include as benchmark components. In at least one of the various embodiments, such customization may be provided using a graphical user-interfaces, configuration files, or 
As per claim 4, Auradkar teaches The evaluation device according to claim 1, wherein the processor is further configured to: output, as an evaluation result of the evaluation target cost logic with respect to the standard cost logic, at least one of the specified difference, [0142] Accordingly, the customer may be enabled to compare the performance of the system represented by the customer model to one or more benchmark values. [0160] At block 1008, in at least one of the various embodiments, benchmarking comparison data may be generated to compare the customer model values and with benchmark values. See, FIG. 13. Auradkar teaches a value substituted in the variable value in each pattern having a maximum cost and a minimum cost in a case where a difference between the maximum cost and the minimum cost of the plurality of patterns calculated for the evaluation target cost logic is equal to or larger than a predetermined value, and the first calculation expression that does not match the second calculation expression in a case where the specified difference is reflected to the first record.  [0048] As used herein, the term “benchmarking information” refers to values that are computers and/or generated from various sources, such as, community models, third-party/external information, industry surveys, or the like. Benchmarking information may be ratios, ranges, averages, means, median, min/max values, time-series, regressions, or the like, or combination thereof, related to values associated with one or more model elements.  [0153] Likewise, for example, a benchmark comparison table may include additional columns, such as, standard deviations, min-max values for the benchmark 900 may be employed to review how closely a customer model may be following a benchmark.
As per claim 5, Claim 1 contains all of the same elements as Claim 5.  See relevant rejections in Claim 1.
As per claim 6, Claim 2 contains all of the same elements as Claim 6, See relevant rejections in Claim 2.
As per claim 8, Claim 4 contains all of the same elements as Claim 8, See relevant rejections in Claim 4.
As per claim 9,   Auradkar teaches A non-transitory computer-readable medium storing executable instructions, which when executed by a computer, cause the computer to perform a process comprising: receiving a target cost logic; [0094] Memory 204 may include RAM, ROM, and/or other types of memory. Memory 204 illustrates an example of computer-readable storage media (devices) for storage of information such as computer-readable instructions, data structures, program modules or other data [0068] Client applications may include a capability to provide requests and/or receive data relating to the cost models, budget reports, budget project information, allocation rules, or the like.  Auradkar teaches comparing the target cost logic with a standard cost logic stored in a memory, the target cost logic including a plurality of first records and the standard cost logic including a plurality of second records; [0169]  a mapping engine components included in a benchmarking application may be arranged to map one or more elements of the raw customer model to a customer model based on the selected standard model. In at least one of the various embodiments, the mapping engine may employ rules, configurations, machine learned classifiers, or the like, to determine how elements in the raw customer model are mapped and/or transformed into a customer model.  See also Figure 8.  Auradkar teaches extracting a first record from the target cost logic that is determined inconsistent with a second record of the standard cost logic based on the comparing, , [0161] At block 1010, in at least one of the various embodiments, optionally, one or more benchmark comparison reports may be generated and/or provided to users. In at least one of the various embodiments, benchmark comparison reports may include tables, charts, graphs, or the like, or combination thereof, that describe how one or more customer models compare to one or more benchmark models. [0149] In this example, standard model 806 is being used to generate customer model 808 from raw customer model 804. However, standard model 806 has similar but not exact elements as raw customer model 804. Accordingly, in at least one of the various embodiments, mapping engine 802 may be arranged to perform the mappings and transformations to generate customer model 808 from raw customer model 804 and standard model 806.  See also Figure 8.  Auradkar teaches the first record and the second record relating to a same service; [0154] a benchmark comparison table, such as table 900 may be employed to review how closely a customer model may be following a benchmark. For example, in this example, the customer actuals of money presenting, via a graphic user interface, an input screen for receiving an input for the first record; [0150] a user graphical user interface may be generated and provided to enable a user to participate directly or indirectly in the mapping process.  Auradkar teaches modifying the first record according to the input received via the graphical user interface; [0150] a user graphical user interface may be generated and provided to enable a user to participate directly or indirectly in the mapping process. For example, in some cases, mapping engine 802 may be unable to automatically determine how one or elements of a raw customer model should be mapped into a customer model. Accordingly, in at least one of the various embodiments, a user interface may be generated that enable one or more users to perform some or all of the mapping process. See also Figure 11. Auradkar teaches calculating the cost of the target cost logic based on the modified first record; [0153] In at least one of the various embodiments, sub-towers 902 indicate the name or description of an element in a customer model. Customer actuals 904 represents the actual value associated with an element of a customer model.  See also Figure 9 which illustrates the cost of the individual elements for the Customer Actuals which are derived from the customer model.  Figure 19 then demonstrates the output of such models. Auradkar teaches and outputting an evaluation result based on the calculating. [0153] In at least one of the various 902 indicate the name or description of an element in a customer model. Customer actuals 904 represents the actual value associated with an element of a customer model.  See also Figure 9 which illustrates the cost of the individual elements for the Customer Actuals which are derived from the customer model.  Figure 19 then demonstrates the output of such models. [0257]  Here, table column 1906 represents items or aggregated items in the model; table column 1908 represent the benchmark value and table column 1910 represents the actual value.
As per claim 10, Auradkar teaches The non-transitory computer-readable medium according to claim 9, wherein the comparing compares first records of the target cost basis and second records of the standard cost logic on a one by one basis.  [0149] In this example, standard model 806 is being used to generate customer model 808 from raw customer model 804. However, standard model 806 has similar but not exact elements as raw customer model 804. Accordingly, in at least one of the various embodiments, mapping engine 802 may be arranged to perform the mappings and transformations to generate customer model 808 from raw customer model 804 and standard model 806. [0152] Further, in this example, mapping engine 802 has mapped element 814 in raw customer model 804 to element 826 in customer model 808; and mapped element 816 in raw customer model 804 to element 828 in customer model 808.
As per claim 12, Auradkar teaches The non-transitory computer-readable medium according to claim 9, wherein each of the target cost logic and the standard cost logic include a cost item which is a minimum unit when comparing the target cost logic with the standard cost logic, [0048] As used herein, the term “benchmarking information” refers to values that are computers and/or generated from various sources, such as, community models, third-party/external information, industry surveys, or the like. Benchmarking information may be ratios, ranges, averages, means, median, min/max values, time-series, regressions, or the like, or combination thereof, related to values associated with one or more model elements.  [0153] Likewise, for example, a benchmark comparison table may include additional columns, such as, standard deviations, min-max values for the benchmark values, mean of benchmark values, median of benchmark values, or the like. [0154] In at least one of the various embodiments, a benchmark comparison table, such as table 900 may be employed to review how closely a customer model may be following a benchmark.  Auradkar teaches a unit corresponding to the cost item,  [0213] For example, benchmark component 1408 may represent an approximation modelling function such a cost/per unit over number of units. Auradkar teaches and a calculation expression using the cost item and the unit. [0130] In at least one of the various embodiments, rules may be applied that distribute the money based on formulas that may be defined by the users or administrators who designed the model.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 3, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Auradkar (US 20170004430 A1) in view of Naeymi-Rad et Al. (US 10909176 B1).
As per claims 3 and 7, Auradkar teaches the evaluation device according to claim 2, wherein the difference specified is previously stored in the memory, . [0175] In at least one of the various embodiments, the changes made to a customer model by a user may be recorded by the mapping engine. Claim 2,  storing, by the one or more processors, the one or more benchmark engines in a non-transitory computer readable memory; when an update to a value for the raw customer model data exceeds a threshold, re-generating, by the one or more processors, to update the one or more benchmark engines to accommodate changes in the underlying raw customer model data based on the updated value for the raw customer model data; with respect to and wherein, when the first record that does not match the second record is presented to the user, the processor is configured to acquire the difference related to the first record from the memory, and present the first record in a manner selectable by the user Auradkar teaches a user interface that enables the user to perform some or all of the mapping, [0150] Accordingly, in at least one of the various embodiments, a user interface may be generated that enable one or more users to perform some or all of the mapping process. However Auradkar does not go into detail of how this portion of the mapping works.  Naeymi-Rad however, teaches and wherein, when the first record that does not match the second record is presented to the user, (Column 2, Lines 42-51) Still further, the method may include the step of presenting the user with a web-based, user-facing interface that includes a  Naeymi-Rad teaches the processor is configured to acquire the difference related to the first record from the memory, (Column 14. Line 61 to Column 15, Line 3) the system may analyze the selected query result and compare it with the dictionary term to determine whether the two items match satisfactorily. For example, the system may compare concepts or descriptions that the first pass determined may correspond to the dictionary term with the concept or description selected by the user to determine whether they are identical, conceptually equivalent, or close enough, which may be determined, e.g., if the two items have words or other metadata in common. Naeymi-Rad teaches the memory portion (Column 2, Lines 9-13) In one aspect, a method for facilitating dictionary migration or dictionary mapping from a first vocabulary to a second vocabulary may include the steps of: determining a domain for which a first set of terms stored in a database on a computer in the first vocabulary belong;  and present the first record in a manner selectable by the user.  (Column 15, Lines 4-6), Returning to FIG. 8, at step 140, the user may be presented with a proposed match or a DNM designation for a term, (Column 3, Lines 39-42) A method and system of using one or more computers having one or more processors for supporting and simplifying mapping or migration from one electronic terminology to another is provided. (Column 2, Lines 42-51) Still further, the method may include the step of presenting the user with a web-based, user-facing interface that includes a first portion displaying a plurality of terms in the first vocabulary and a second portion 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Auradkar to include and wherein, when the first record that does not match the second record is presented to the user, the processor is configured to acquire the difference related to the first record from the memory, and present the first record in a manner selectable by the user as taught by Naeymi-Rad.  One of ordinary skill in the art would have recognized that applying the known technique of Naeymi-Rad to Auradkar would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Naeymi-Rad to the teaching of Auradkar would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate taxonomic modeling. Further, applying taxonomic flagging and suggestions to Auradkar with taxonomic customer models, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient validation of models.  
As per claim 13, Auradkar does not teach the limitations of this claim however Naeymi-Rad does teach the non-transitory computer-readable medium according to claim 12, wherein the presenting presents candidate difference definitions on the graphical user interface that are selectable by the user,  (Column 2, Lines 42-  (Column 15, Lines 4-6), Returning to FIG. 8, at step 140, the user may be presented with a proposed match or a DNM designation for a term, (Column 3, Lines 39-42) A method and system of using one or more computers having one or more processors for supporting and simplifying mapping or migration from one electronic terminology to another is provided. (Column 2, Lines 42-51) Still further, the method may include the step of presenting the user with a web-based, user-facing interface that includes a first portion displaying a plurality of terms in the first vocabulary and a second portion responsive to a user selection in the first portion. The providing step then may include the second portion displaying suggested interface terminology mappings for the selected term, and the receiving step may include receiving a user selection of one of the suggested interface terminology mappings or a user-suggested mapping.  Naeymi-Rad further teaches the candidate difference definitions are information indicating a difference between the target cost logic and the standard cost logic.  (Column 14. Line 61 to Column 15, Line 3) the system may analyze the selected query result and compare it with the dictionary term to determine whether the two items match satisfactorily. For example, the system may compare concepts or descriptions that the first pass determined may correspond to the dictionary term with the concept or description selected by the user to determine whether they are identical, conceptually equivalent, or close enough, which may be 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Auradkar to include the non-transitory computer-readable medium according to claim 12, wherein the presenting presents candidate difference definitions on the graphical user interface that are selectable by the user, the candidate difference definitions are information indicating a difference between the target cost logic and the standard cost logic, as taught by Naeymi-Rad.  One of ordinary skill in the art would have been motivated to do so in order to improve the efficiency and accuracy with which the terminology and phraseology of the cost models are standardized.  Improving the efficiency and accuracy of the standardization process would result in a decrease in the amount of time needed for the standardization process as well as a decrease in the number of resulting errors.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Auradkar (US 20170004430 A1) in view of Mineno (US 20120078919 A1). 
As per claim 11, with respect to the claim limitation of The non-transitory computer-readable medium according to claim 10, wherein the comparing compares the first records and the second records based on a degree of consistency of character strings. Auradkar teaches data sets including strings of  [0038] Non-tabular datasets can also take the form of marked up strings of characters, such as an XML file, and Auradkar further teaches generating confidence scores regarding element matching via [0181] In such cases, in some embodiments, the standard model elements may organized into a list and ranked based on how close they match the current raw customer model. For example, a machine learning based classifier system used by the mapping engine may generate confidence scores that correspond to how close the raw customer elements match the standard model elements.  Auradkar does not explicitly teach that scores are based on the degree of character string consistency, however Mineno teaches this aspect via [0051] The embodiments realize a character string comparison process taking into account the semantic contents of the character strings under the comparison.  [0054] In the first embodiment, the above-described character string comparison is applied to a name identification process for determining whether records containing multiple items agree with each other. In this specification, the term "agree with" means not only perfect matching but also a certain degree of similarity between items under comparison.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Auradkar to include comparing compares the first records and the second records based on a degree of consistency of character strings, as taught by Mineno.  One of ordinary skill in the art would have recognized that applying the known technique of Mineno to Auradkar  would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Mineno to the teaching of Auradkar would have yielded predictable results because the level of ordinary skill in the 

Conclusion

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN G WEBSTER whose telephone number is (303)297-4446.  The examiner can normally be reached on Monday-Friday 8:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/JOHN G WEBSTER/Examiner, Art Unit 3628                                                                                                                                                                                                        
/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628